Per Curiam.
In a suit for the correction of a mistake in a deed, the additional remedy of quieting title may be had, if the facts stated in the complaint justify it. In a suit upon a mortgage, the double remedy of correction and foreclosure may be had upon a proper complaint. Perk. Pr., p. 661.
Where an issue is made and tried, the Court grants any relief consistent with the case made by the complaint and embraced -within the issue, without regard to the prayer for relief. Perk. Pr., p. 658.
The judgment is reversed with costs, with leave to the plaintiff to amend, if he desires to do so, and with leave to the defendant to answer, the demurrer being overruled.